COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                    MEMORANDUM ORDER

Appellate case name:     Elena Markovsky v. Kirby Tower, L.P.

Appellate case number:   01-13-00516-CV

Trial court case number: 2009-03458

Trial court:             11th District Court of Harris County

       Appellant’s “Motion to Transfer Appellate Records” is GRANTED. The Clerk of this
Court is directed to transfer the clerk’s record and reporter’s record in case number
01-10-00738-CV, a previous appeal involving the same parties, to the file in case number
01-13-00516-CV.
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                   Acting individually


Date: August 5, 2013